UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4497 Date of fiscal year end: 7/31 Date of reporting period: 7/31/13 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared eleven annual reports to shareholders for the year ended July 31, 2013 for series of John Hancock Funds II with July 31 fiscal year end. The first report applies to the Technical Opportunities Fund, the second report applies to the Global High Yield Fund, the third report applies to Short Duration Credit Opportunities Fund, the fourth report applies to Currency Strategies Fund, the fifth report applies Fundamental All Cap Core Fund, the sixth report applies to Fundamental Large Cap Core Fund, the seventh report applies to Fundamental Large Cap Value Fund, the eight report applies to the China Emerging Leaders Fund, the ninth report applies to the Diversified Strategies Fund, the tenth report applies to the Global Absolute Return Strategy Fund, and the eleventh report applies to the International Growth Equity Fund. International Growth Equity Fund is the successor of the Turner International Growth Fund which was acquired January 11, 2013. A look at performance Total returns for the period ended July 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 1-year 5-year 10-year Since inception 1 Class A 29.43 — — 6.90 29.43 — — 30.60 Class I 2 36.64 — — 8.69 36.64 — — 39.55 Class NAV 2 37.00 — — 8.87 37.00 — — 40.47 Index † 21.16 — — 11.76 21.16 — — 55.91 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5.00%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net/Gross (%) 1.78 1.45 1.22 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the MSCI All Country World Index See the following page for footnotes. 6 Technical Opportunities Fund | Annual report With maximum Without Start date sales charge sales charge Index Class I 2 8-3-09 $13,955 $13,955 $15,591 Class NAV 2 8-3-09 14,047 14,047 15,591 MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 8-3-09. 2 For certain types of investors as described in the fund’s prospectuses. Annual report | Technical Opportunities Fund 7 Management’s discussion of Fund performance Wellington Management Company, LLP Global equities climbed higher during the 12-month period ended July 31, 2013, as measured by the MSCI All Country World Index. Stocks rebounded strongly leading into the period after an equity sell-off in the second quarter of 2012. This trend continued into the first quarter of 2013 as solid corporate earnings results and favorable global liquidity dynamics lifted enthusiasm for stocks. Following a dramatic shift in monetary policy to a more aggressive management of a 2% inflation target by the Bank of Japan, Japanese equities rose sharply. U.S. equities also outperformed global indexes as the U.S. economy appeared relatively stable compared to other countries. Although investors initially reacted negatively to news in May that the U.S. Federal Reserve might slow its bond-buying program sooner than expected, U.S. equities recovered into the end of the period. Ongoing challenges in resolving European sovereign debt issues weighed on investors during the period as did political unrest in Turkey, Egypt, and Brazil. For the 12-month period ended July 31, 2013, John Hancock Technical Opportunities Fund’s Class A shares posted a total return of 36.27%, excluding sales charges, outperforming both the 21.16% return of the fund’s benchmark, the MSCI All Country World Index, and the 22.79% average return of its Morningstar, Inc. world stock fund peer group. † The fund’s position in Regeneron Pharmaceuticals, Inc. was the largest contributor to relative results during the 12-month period. Regeneron Pharmaceuticals is a biopharmaceutical company that discovers, develops, and commercializes pharmaceutical products for the treatment of serious medical conditions, including cancer, eye diseases, and inflammatory diseases. The company continued to maintain a bullish trend throughout the period and remained a top position in the fund at period end. Onyx Pharmaceuticals, Inc., also contributed to relative performance. The company discovers and develops novel therapeutics based upon the genetics of human disease, with an emphasis on cancer. After a stock price breakout in June 2012, on positive news on its latest myeloma drug, there was a larger stock price jump in June 2013, which was driven by potential takeover interests by Amgen, Inc. and other drugmakers. The fund’s cash positioning, while averaging less than 4% over the period, detracted as the markets trended upward. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Wellington Management is an independent and unaffiliated investment subadvisor. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include distributions reinvested and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Technical Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on February 1, 2013, with the same investment held until July 31, 2013. Account value Ending value Expenses paid during on 2-1-13 on7-31-13 period ended 7-31-13 1 Class A $1,000.00 $1,192.20 $9.46 Class I 1,000.00 1,194.10 7.78 Class NAV 1,000.00 1,194.70 6.69 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at July 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Technical Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on February 1, 2013, with the same investment held until July 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 2-1-13 on7-31-13 period ended 7-31-13 1 Class A $1,000.00 $1,016.20 $8.70 Class I 1,000.00 1,017.70 7.15 Class NAV 1,000.00 1,018.70 6.16 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.74%, 1.43%, and 1.23% for Class A, Class I, and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 Technical Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (25.2% of Net Assets on 7-31-13) Regeneron Pharmaceuticals, Inc. 4.8% Vertex Pharmaceuticals, Inc. 1.9% Onyx Pharmaceuticals, Inc. 4.2% Guidewire Software, Inc. 1.8% Jazz Pharmaceuticals PLC 3.1% LinkedIn Corp., Class A 1.8% Cubist Pharmaceuticals, Inc. 2.2% Gilead Sciences, Inc. 1.8% Pharmacyclics, Inc. 1.9% Biogen Idec, Inc. 1.7% Sector Composition Health Care 41.2% Energy 3.1% Consumer Discretionary 16.2% Consumer Staples 2.1% Financials 13.1% Materials 0.5% Information Technology 12.5% Short-Term Investments & Other 1.9% Industrials 9.4% 1 As a percentage of net assets on 7-31-13. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. The fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. Investments concentrated in one sector may fluctuate more widely than investments diversified across sectors. Frequently trading securities may increase transaction costs (thus lowering performance) and taxable distributions. Owning an ETF generally reflects the risks of owning the underlying securities it is designed to track, which may cause a lack of liquidity, more volatility and increased management fees. The fund may invest in IPOs, which are frequently volatile in price and may lead to increased portfolio turnover. The fund can invest up to 100% of its assets in cash, which may cause the fund to not meet its investment objective. For additional information on these and other risk considerations, please see the fund’s prospectuses. Annual report | Technical Opportunities Fund 11 Fund’s investments As of 7-31-13 Shares Value Common Stocks 98.1% (Cost $548,448,032) Consumer Discretionary 16.2% Diversified Consumer Services 0.5% Service Corp. International 183,700 3,484,790 Hotels, Restaurants & Leisure 5.0% Bally Technologies, Inc. (I)(L) 91,000 6,522,880 Chuy’s Holdings, Inc. (I)(L) 86,900 3,066,702 Denny’s Corp. (I) 692,600 3,940,894 Galaxy Entertainment Group, Ltd. (I) 713,000 3,738,130 Sands China, Ltd. 694,000 3,755,242 Starbucks Corp. 94,600 6,739,304 The Wendy’s Company (L) 831,000 5,908,410 Household Durables 1.2% Harman International Industries, Inc. 84,900 5,138,997 Sony Corp. 149,700 3,145,586 Internet & Catalog Retail 1.1% HomeAway, Inc. (I) 82,100 2,472,031 Rakuten, Inc. 358,200 4,827,440 Media 1.0% DISH Network Corp., Class A 156,900 7,005,585 Multiline Retail 1.9% J Front Retailing Company, Ltd. 319,000 2,534,925 Marks & Spencer Group PLC 489,456 3,576,805 Nordstrom, Inc. 105,300 6,448,572 Specialty Retail 2.8% Cabela’s, Inc. (I)(L) 53,500 3,672,240 DSW, Inc., Class A 106,200 8,048,898 The Gap, Inc. 147,800 6,784,020 Textiles, Apparel & Luxury Goods 2.7% Fifth & Pacific Companies, Inc. (I) 199,500 4,752,090 Michael Kors Holdings, Ltd. (I) 108,737 7,322,350 Steven Madden, Ltd. (I) 110,428 5,678,208 Consumer Staples 2.1% Beverages 0.4% Asahi Group Holdings, Ltd. 101,800 2,595,010 12 Technical Opportunities Fund | Annual report See notes to financial statements Shares Value Food & Staples Retailing 0.9% Seven & I Holdings Company, Ltd. 160,700 $6,052,660 Food Products 0.8% The Hain Celestial Group, Inc. (I)(L) 69,900 5,099,904 Energy 3.1% Energy Equipment & Services 1.0% Atwood Oceanics, Inc. (I) 59,000 3,324,060 Oceaneering International, Inc. 38,700 3,138,183 Oil, Gas & Consumable Fuels 2.1% Cobalt International Energy, Inc. (I) 189,900 5,478,615 Pioneer Natural Resources Company 26,340 4,076,378 Tesoro Corp. 82,000 4,661,700 Financials 13.1% Capital Markets 0.6% TD Ameritrade Holding Corp. 133,600 3,611,208 Commercial Banks 3.6% Bank of the Ozarks, Inc. 100,400 4,797,112 Community Bank Systems, Inc. (L) 61,400 2,059,356 Mitsubishi UFJ Financial Group 795,800 4,970,458 Mizuho Financial Group, Inc. 2,221,000 4,665,463 Synovus Financial Corp. 1,016,000 3,383,280 Texas Capital Bancshares, Inc. (I) 33,400 1,519,366 The Bank of Yokohama, Ltd. 426,000 2,335,819 Diversified Financial Services 0.6% Osaka Securities Exchange Company, Ltd. 44,400 4,158,682 Insurance 4.3% American International Group, Inc. (I) 141,600 6,444,216 Marsh & McLennan Companies, Inc. 97,700 4,090,699 MS&AD Insurance Group Holdings 149,800 3,877,890 T&D Holdings, Inc. 313,400 3,963,088 Tokio Marine Holdings, Inc. 166,100 5,304,237 Unum Group 160,000 5,062,400 Real Estate Investment Trusts 0.6% Unibail-Rodamco SE 17,359 4,225,759 Real Estate Management & Development 1.5% Hulic Company, Ltd. (I) 391,300 4,681,696 Mitsui Fudosan Company, Ltd. 179,000 5,396,400 Thrifts & Mortgage Finance 1.9% MGIC Investment Corp. (I) 645,400 4,930,856 Ocwen Financial Corp. (I) 168,000 8,000,160 Health Care 41.2% Biotechnology 23.9% Alkermes PLC (I) 283,529 9,520,904 Amgen, Inc. 61,400 6,649,006 Biogen Idec, Inc. (I) 53,000 11,560,890 Cubist Pharmaceuticals, Inc. (I) 235,300 14,666,249 See notes to financial statements Annual report | Technical Opportunities Fund 13 Shares Value Biotechnology (continued) Gilead Sciences, Inc. (I) 196,500 $12,074,925 Medivation, Inc. (I) 101,500 5,873,805 Onyx Pharmaceuticals, Inc. (I)(L) 214,370 28,146,781 Pharmacyclics, Inc. (I) 115,700 12,568,491 Regeneron Pharmaceuticals, Inc. (I) 117,830 31,821,170 Sarepta Therapeutics, Inc. (I)(L) 76,200 2,820,924 Seattle Genetics, Inc. (I)(L) 207,930 8,425,324 TESARO, Inc. (I) 76,200 2,599,944 United Therapeutics Corp. (I) 17,600 1,317,184 Vertex Pharmaceuticals, Inc. (I) 155,300 12,392,940 Health Care Equipment & Supplies 2.8% Boston Scientific Corp. (I) 761,200 8,312,304 HeartWare International, Inc. (I) 52,200 4,824,324 ICU Medical, Inc. (I) 79,700 5,713,693 Health Care Providers & Services 3.7% Brookdale Senior Living, Inc. (I) 99,200 2,888,704 HCA Holdings, Inc. 181,900 7,094,100 LifePoint Hospitals, Inc. (I) 73,900 3,632,924 Molina Healthcare, Inc. (I) 164,800 6,117,376 Universal Health Services, Inc., Class B 67,700 4,735,615 Life Sciences Tools & Services 0.7% Illumina, Inc. (I) 59,600 4,757,272 Pharmaceuticals 10.1% Actavis, Inc. (I) 38,800 5,209,676 Bristol-Myers Squibb Company 204,400 8,838,256 Eli Lilly & Company 172,100 9,140,231 Hisamitsu Pharmaceutical Company, Inc. 47,100 2,594,052 Jazz Pharmaceuticals PLC (I) 275,500 20,803,005 Merck & Company, Inc. 185,800 8,949,986 Mylan, Inc. (I) 240,700 8,077,892 Pacira Pharmaceuticals, Inc. (I)(L) 113,500 3,851,055 Industrials 9.4% Aerospace & Defense 5.4% BAE Systems PLC 852,061 5,796,762 Cubic Corp. 75,443 3,813,644 DigitalGlobe, Inc. (I) 150,400 4,872,960 Rolls-Royce Holdings PLC 485,693 8,660,169 Safran SA 165,479 9,749,887 Thales SA 66,977 3,447,608 Airlines 1.2% United Continental Holdings, Inc. (I) 234,000 8,154,900 Electrical Equipment 2.0% Hubbell, Inc., Class B 75,000 8,051,250 Mitsubishi Electric Corp. 574,000 5,568,059 Machinery 0.8% Makita Corp. 36,100 1,879,503 SMC Corp. 15,500 3,282,954 14 Technical Opportunities Fund | Annual report See notes to financial statements Shares Value Information Technology 12.5% Computers & Peripherals 3.1% 3D Systems Corp. (I)(L) 123,100 5,814,013 NetApp, Inc. (L) 132,400 5,444,288 Seagate Technology PLC 93,100 3,808,721 Stratasys, Ltd. (I)(L) 62,000 5,496,300 Electronic Equipment, Instruments & Components 0.8% FEI Company 70,240 5,440,088 Internet Software & Services 2.9% Facebook, Inc., Class A (I) 97,500 3,590,925 Internet Initiative Japan, Inc. (I) 61,000 2,100,209 LinkedIn Corp., Class A (I) 59,470 12,119,391 United Internet AG 57,743 1,884,730 IT Services 1.2% Cap Gemini SA 80,510 4,421,812 Nomura Research Institute, Ltd. 72,300 2,367,654 Otsuka Corp. 13,700 1,546,223 Software 4.5% Adobe Systems, Inc. (I) 81,100 3,834,408 Guidewire Software, Inc. (I) 277,900 12,160,904 Infoblox, Inc. (I) 120,100 3,927,270 Informatica Corp. (I) 142,700 5,446,859 ServiceNow, Inc. (I) 104,690 4,562,390 Materials 0.5% Metals & Mining 0.5% U.S. Silica Holdings, Inc. (L) 146,800 3,552,560 Yield (%) Shares Value Securities Lending Collateral 9.8% (Cost $65,345,337) John Hancock Collateral Investment Trust (W) 0.1995 (Y) 6,530,511 65,352,785 Par Value Value Short-Term Investments 0.8% (Cost $5,600,000) Repurchase Agreement 0.8% Bank of America Tri-Party Repurchase Agreement dated 7-31-13 at 0.070% to be repurchased at $5,600,011 on 8-1-13, collateralized by $5,592,232 Government National Mortgage Association, 3.500% due 10-20-42 (valued at $5,712,001, including interest) $5,600,000 5,600,000 Total investments (Cost $619,393,369) † 108.7% Other assets and liabilities, net (8.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. See notes to financial statements Annual report | Technical Opportunities Fund 15 Notes to Schedule of Investments (I) Non-income producing security. (L) A portion of this security is on loan as of 7-31-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 7-31-13. † At 7-31-13, the aggregate cost of investment securities for federal income tax purposes was $620,750,864. Net unrealized appreciation aggregated $107,446,118, of which $110,350,011 related to appreciated investment securities and $2,903,893 related to depreciated investment securities. The fund had the following country concentration as a percentage of net assets on 7-31-13: United States 74.8% Japan 11.6% Ireland 5.1% France 3.3% United Kingdom 2.7% Hong Kong 1.6% Macau 0.6% Germany 0.3% Total 100.0% 16 Technical Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $554,048,032) including $64,033,042 of securitiesloaned $662,844,197 Investments in affiliated issuers, at value (Cost $65,345,337) 65,352,785 Total investments, at value (Cost $619,393,369) Cash 80,358 Receivable for investmentssold 23,477,997 Receivable for fund sharessold 165,995 Dividends and interestreceivable 147,512 Receivable for securities lendingincome 32,127 Other receivables and prepaidexpenses 25,131 Totalassets Liabilities Payable for investmentspurchased 16,492,985 Payable for fund sharesrepurchased 307,480 Payable upon return of securitiesloaned 65,395,014 Payable toaffiliates Accounting and legal servicesfees 13,473 Transfer agentfees 7,727 Trustees’fees 508 Other liabilities and accruedexpenses 90,907 Totalliabilities Netassets Net assets consistof Paid-incapital $524,411,075 Accumulated net investmentloss (3,517) Accumulated net realized gain (loss) on investments and foreign currencytransactions 36,610,101 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 108,800,349 Netassets See notes to financial statements Annual report | Technical Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($45,494,030 ÷ 3,458,543shares) 1 $13.15 Class I ($18,285,863 ÷ 1,369,474shares) $13.35 Class NAV ($606,038,115 ÷ 45,078,568shares) $13.44 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $13.84 1 Redemption price is equal to net asset value less any applicable contingent deferred saleschange. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 18 Technical Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,266,075 Securitieslending 754,167 Interest 24,998 Less foreign taxeswithheld (194,283) Total investmentincome Expenses Investment managementfees 6,385,493 Distribution and servicefees 132,767 Accounting and legal servicesfees 70,891 Transfer agentfees 94,736 Trustees’fees 5,529 State registrationfees 38,673 Printing andpostage 16,286 Professionalfees 55,724 Custodianfees 166,734 Registration and filingfees 33,316 Other 11,534 Totalexpenses Less expensereductions (21,453) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 114,877,827 Investments in affiliatedissuers 4,429 Foreign currencytransactions 8,984 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 61,349,851 Investments in affiliatedissuers (22,594) Translation of assets and liabilities in foreigncurrencies (2,830) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Technical Opportunities Fund 19 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 7-31-13 7-31-12 Increase (decrease) in netassets Fromoperations Net investmentloss ($1,139,273) ($3,104,066) Net realized gain(loss) 114,891,240 (71,816,856) Change in net unrealized appreciation(depreciation) 61,324,427 (5,977,695) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA — (3,359,268) ClassI — (1,477,257) ClassNAV — (18,131,169) Totaldistributions — From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 500,658,528 722,645,408 End ofyear Accumulated net investmentloss 20 Technical Opportunities Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 7-31-13 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.08) (0.10) (0.09) (0.13) Net realized and unrealized gain (loss) oninvestments 3.58 (1.17) 1.56 (0.01) Total from investmentoperations Lessdistributions From net realizedgain — (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $45 $51 $125 $165 Ratios (as a percentage of average net assets): Expenses beforereductions 1.78 1.88 1.90 1.87 5 Expenses including reductions and amountsrecaptured 1.78 1.88 1.90 1.87 5 Net investmentloss (0.69) (1.04) (0.79) (1.23) 5 Portfolio turnover (%) 391 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Annualized. CLASS I SHARES Periodended 7-31-13 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.04) (0.07) (0.04) (0.09) Net realized and unrealized gain (loss) oninvestments 3.62 (1.17) 1.57 (0.02) Total from investmentoperations Lessdistributions From net realizedgain — (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $17 $63 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.48 1.55 1.49 1.52 5 Expenses including reductions and amountsrecaptured 1.47 1.51 1.49 1.52 5 Net investmentloss (0.39) (0.69) (0.37) (0.89) 5 Portfolio turnover (%) 391 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. See notes to financial statements Annual report | Technical Opportunities Fund 21 CLASS NAV SHARES Periodended 7-31-13 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.02) (0.04) (0.03) (0.07) Net realized and unrealized gain (loss) oninvestments 3.65 (1.19) 1.58 (0.03) Total from investmentoperations Lessdistributions From net realizedgain — (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $606 $433 $535 $349 Ratios (as a percentage of average net assets): Expenses beforereductions 1.24 1.32 1.37 1.39 5 Expenses including reductions and amountsrecaptured 1.23 1.32 1.37 1.39 5 Net investmentloss (0.16) (0.46) (0.31) (0.72) 5 Portfolio turnover (%) 391 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. 22 Technical Opportunities Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Technical Opportunities Fund (the fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
